DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/21 was filed after the mailing date of the Nonfinal office action on 4/29/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 7/26/21 have been fully considered but they are not persuasive. Applicant argues the 112 (b) rejections stating the claims are clear and is to be read in light of the specification. While the examiner does not disagree that the disclosure is to be considered when interpreting claims, the MPEP 2173 states the claims must clearly and precisely inform persons skilled in the art of the boundaries of the claimed subject matter. Applicant states the claim recites a “channel entrance” and a “channel exit” such that the claim thus is clear. However, it must be noted that claim 1 for instance fails to indicate where with any specificity exactly what structure possesses the channel entrance and exit. Despite the claim reciting these locations are at some position relative to the graft lumen, the claim never recites whether the channel entrance or exit are in the graft material wall or not. Applicant argues a functional .
Applicant’s arguments with respect to claim(s) 1-4, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the recitation of “the stent-graft prosthesis is configured such that when the stent-graft prosthesis is in a radially expanded configuration deployed within a vessel, blood   flow through the channel entrance and the channel exit is prevented” is not understood how it is accomplished because the claim fails to define any structure or particular location for the frame and further for the graft material other than it having a lumen.   In addition the arbitrary features of a “channel exit” and a “channel entrance” are not clear as to where they exist. The recitations in the claim only state they are not at the ends of the graft material, but fail to indicate where these features are present, it is not evident they are even part of the stent graft because no recitation in the claim implies the channel entrance nor channel exit are present in the graft material or frame. Thus are they part of some separate conduit to provide the channel pathway? What is performing this function of establishing a pathway or channel to relieve pressure that is allowing blood in a partial deployed condition to flow and then blocked when the stent graft is expanded. A pathway cannot perform a function without sufficient structure.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1,3,4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perkins et al. (2017/0281331). Fig. 8 shows a stent-graft prosthesis 800 comprising: a graft material 814 having a tubular construction 810, the graft material including a proximal end 821, a distal end 825, a graft lumen 820 extending between the proximal end and the distal end such that the graft lumen includes a graft lumen entrance and a graft lumen exit, and a central longitudinal axis; a frame 830 coupled to the graft material; and a channel 818 for relieving pressure associated with pulsatile blood flow during implantation of the stent-graft prosthesis within a body vessel, wherein the channel includes a channel entrance distal of the proximal end of the graft material and proximal of the distal end of the graft material, and a channel exit distal of the channel entrance and proximal of the distal end of the graft material (paragraph 57), wherein the channel permits blood flow (paragraphs 7,37) from an upstream side of the stent-graft prosthesis to a downstream side of the stent-graft prosthesis (see Fig. 6C) without the blood flow entering the graft lumen through the graft lumen entrance and without the blood flow exiting the graft lumen through the graft lumen exit when the stent-graft prosthesis is in a partially expanded configuration, and wherein the stent-graft prosthesis is configured such that when the stent graft prosthesis is in a radially expanded configuration deployed within a vessel, blood flow through the channel entrance and the channel exit is prevented (paragraph 39) . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2,15-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Perkins et al. (2017/0281331) in view of Van Bibber et al. (2016/0310216). Perkins et al. is explained supra. Perkins shows Fig. 8 a stent graft as explained above with all the features as recited in claim 15. It is also noted that Perkins disclose (paragraph 36) that frame structure can be outside or on the graft surface. Thus, per the placement of the frame on the outer surface and not beyond the end, it is inherent then that the channels will be between the outer surface of the graft material and an adjacent first segment of the body stent, since Figs. 6A,C show channel is near a proximal end and extends towards the other end and additionally Perkins states other embodiments and locations of channels between surfaces are feasible, paragraph 63.  However, Perkins et al. do not explicitly show the embodiment stent-graft prosthesis with a closed-web configuration at the proximal end of the graft material or that the channel will be between the frame and graft material. Closed-web configurations are well known in the art. Van Bibber et al. teach (Fig. 4) a stent graft prosthesis 260 can be configured with a closed-web at the proximal end 261 blood flow into their respective lumen entrance and exits when the stent-graft prosthesis is partially expanded, paragraph 37. With respect to claim 17, it is noted that multiple stents are used, see Fig. 8 and Perkins discloses variations can be made to the stents, paragraph 35. However, Perkins did not explicitly state the first segment of each body stent is circumferentially aligned with the first segment of an adjacent body stent. Van Bibber teaches a stent-graft with adjacent stents being circumferentially aligned with one another, Fig. 4. It would have been obvious to one of ordinary skill in the art to provide multiple adjacent stents with the first segment of each body stent being circumferentially aligned as taught by Van Bibber with the stent graft of Perkins such that consistent and uniform support is distributed along the length. Regarding claim 18, as mentioned above Perkins teaches variations of the stents can be used and there are multiple segments as seen in Fig. 8 and in addition Van Bibber also teaches first segments exist for multiple rings, Fig. 4. Perkins also disclose there are a plurality of channels, paragraph 31. Regarding claim 19, as mentioned already . 

Allowable Subject Matter
Claims 5-14 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 6CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799